Title: To James Madison from Louis-Marie Turreau de Garambouville, 19 February 1809
From: Turreau de Garambouville, Louis-Marie
To: Madison, James



Monsieur,
Washington 19. Février 1809.

J’ai reçu plusieurs fois des plaintes du Vice Consul de Sa Majesté à Savannah relativement aux vexations Qu’éprouvent les Français non naturalisés par rapport au Service militaire.  Dernièrement on a tiré au Sort, et des Français Sujets de S. M. ont été désignés même pendant leur absence; des Officiers Subalternes ont été chez eux pour les toiser et Sur leur refus les ont menacés d’user de violence.
M. LeMarrois en a écrit au Siege de la Cour fédérale, et n’avait pas reçu de réponse lors de la date de Sa lettre.  Le Général Michel, Commandant à Savannah avait mis un terme à ces Vexations; mais j’aurai l’honneur de vous observer, Monsieur, Que ce n’est pas de la volonté d’un Chef militaire Que doit dépendre la tranquillité de ceux des Sujets de l’Empire que leurs Affaires ont appelés aux Etats-Unis; et Qu’il Serait à desirer que le Gouvernement fédéral, dans Sa Sagesse, voulût bien prendre les mesures nécessaires pour qu’ils fussent reconnus indépendants du Service militaire auxquels sont Soumis les Citoyens Américains.  Je Saisis avec empressement cette occasion pour vous renouveler, Monsieur, l’hommage de ma haute Considération.

Turreau

